United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3753
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * District of Nebraska.
                                       *
Pedro Carmona-Flores,                  * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: June 2, 2010
                                Filed: June 11, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Pedro Carmona-Flores (Flores) challenges the
sentence imposed by the district court1 after he pleaded guilty to an immigration
offense. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), and has moved to withdraw.

      Flores pleaded guilty pursuant to a written plea agreement that contained a
waiver of his right to appeal “any aspect” of his case. We will enforce the appeal

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
waiver here. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (court should enforce appeal waiver and dismiss appeal where it falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result). Flores’s argument on appeal
falls within the scope of the appeal waiver, the record shows the requisite knowledge
and voluntariness, and we see nothing to suggest that a miscarriage of justice would
result from enforcing the appeal waiver. See United States v. Michelsen, 141 F.3d
867, 871-72 (8th Cir. 1998) (appeal waiver is enforceable so long as it resulted from
knowing and voluntary decision; examining personal characteristics of defendant and
circumstances surrounding plea agreement when assessing knowledge and
voluntariness of waiver).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find none.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss the appeal.
                       ______________________________




                                         -2-